Citation Nr: 0319687	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On October 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Once again ask the veteran to 
complete and return releases for his 
medical records from
Leslie B. Long, M.D. 
VA Southeastern Indiana Healthcare 
Associates 
555 Eads Parkway, Suite 203 
Lawrenceburg, IN  47025 
during the period of May 1971 to the 
present.  Make arrangements to obtain 
hospital summaries, complete clinical 
records, outpatient treatment records, X-
ray studies, and the reports of any 
biopsies and diagnostic procedures.

2.  Thereafter, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examination: a pulmonary examination.  
The purpose of the examination is to 
obtain medical opinion evidence regarding 
the nature and etiology of the veteran's 
nicotine dependence.  All indicated tests 
and studies should be conducted.  Send 
the claims folder to the examiner for 
review.  

The examiner should review the veteran's 
claims file, including the VA treatment 
reports on file showing a diagnosis of 
nicotine dependence and recording the 
veteran's report of a long history of 
smoking, and should then provide an 
opinion as to whether it is at least as 
likely as not that the veteran's nicotine 
dependence is etiologically related to 
service.

3.  Please also make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examination: a cardiovascular 
examination.  The purpose of the 
examination is to obtain medical opinion 
evidence regarding the nature and 
etiology of the veteran's hypertension.  
All indicated tests and studies should be 
conducted.  Send the claims folder to the 
examiner for review.  

The examiner should review the veteran's 
claims file, including the service 
medical records showing that the 
veteran's blood pressure was 132/72 at 
his entrance examination and 116/72 at 
his discharge examination, and should 
then provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension is etiologically 
related to service or was manifest within 
one year thereof.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension was caused or 
chronically worsened by his nicotine 
dependence.

4.  Please also make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded the following 
examination: an oncology examination.  
The purpose of the examination is to 
obtain medical opinion evidence regarding 
the nature and etiology of the veteran's 
cancers.  All indicated tests and studies 
should be conducted.  Send the claims 
folder to the examiner for review.  

The examiner should review the veteran's 
claims file, including the VA treatment 
reports on file showing that a skin 
biopsy of the left chest in August 1997 
revealed basal cell carcinoma; that a 
skin biopsy of the left lateral neck in 
December 1998 revealed superficial 
squamous cell carcinoma; that a biopsy of 
a nodule from the right third finger in 
January 1999 revealed giant cell tumor of 
the tendon sheath; and that a skin biopsy 
of the right ear in March 2000 revealed 
squamous cell carcinoma.  Following 
review of the claims file and examination 
of the veteran, the examiner should then 
provide an opinion as to whether the 
giant cell tumor of the tendon sheath 
diagnosed in January 1999 was malignant 
in nature.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
basal cell and squamous cell carcinomas, 
and his giant cell tumor of the tendon 
sheath, are etiologically related to 
service or were manifest within one year 
thereof.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





